                 Case 2:19-cr-00239-TLN Document 21 Filed 07/13/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-239-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   FRED LAVENDER,                                      DATE: July 16, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on July 16, 2020.

21          2.      By this stipulation, defendant now moves to continue the status conference until August

22 6, 2020, at 9:30 a.m., and to exclude time between July 16, 2020, and August 6, 2020, under Local Code

23 T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes approximately 75 pages of reports and 19 audio or video recordings. All of this

27          discovery has been either produced directly to counsel and/or made available for inspection and

28          copying.


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00239-TLN Document 21 Filed 07/13/20 Page 2 of 3


 1                b)     Counsel for defendant desires additional time to consult with her client, review

 2        the charges, continue to further research the defendant’s criminal history, further research

 3        possible defenses, further review evidence, discuss possible defenses and resolution, engage in

 4        further plea negotiations with the assigned AUSA, and otherwise prepare for trial. Counsel will

 5        also be personally unavailable on July 16, 2020, and is requesting to move the date so that she

 6        will be available.

 7                c)     Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny her the reasonable time necessary for effective preparation, taking into

 9        account the exercise of due diligence.

10                d)     The government does not object to the continuance.

11                e)     Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in a trial within the

13        original date prescribed by the Speedy Trial Act.

14                f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of July 16, 2020 to August 6, 2020,

16        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17        because it results from a continuance granted by the Court at defendant’s request on the basis of

18        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19        of the public and the defendant in a speedy trial.

20        //

21        //

22        //

23        //

24        //

25        //

26        //

27        //

28        //

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00239-TLN Document 21 Filed 07/13/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: July 10, 2020                                     MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ MICHAEL W. REDDING
 9                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
10

11
     Dated: July 10, 2020                                     /s/ Lexi Negin
12                                                            Lexi Negin
13                                                            Counsel for Defendant
                                                              FRED LAVENDER
14

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 13th day of July, 2020.
18

19

20

21
                                                          Troy L. Nunley
22                                                        United States District Judge

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
